               Case 18-01034                   Doc 35            Filed 10/30/18 Entered 10/30/18 12:56:12                             Desc Main
                                                                   Document     Page 1 of 2



B 2100A Form (2100A) (12/15)                               United States Bankruptcy Court
                                                                 NORTHERN DISTRICT OF ILLINOIS


                  In Re:                                                                                       Case No. 1801034
                  CARL LENOCI

                  MARY LENOCI



                                                    TRANSFER OF CLAIM OTHER THAN FOR SECURITY

                 A CLAIM HAS BEEN FILED IN THIS CASE, or deemed filed under 11 U.S.C. § 1111 (a). Transferee hereby gives
                 evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other than for security, of the claim
                 referenced in this evidence and notice.



                  PRA Receivables Management, LLC., as agent of
                  Portfolio Recovery Associates, LLC                                  OneMain

                  --------------------------------------------                        --------------------------------------------
                  Name of Transferee                                                  Name of Transferor



                  Name and Address where notices to transferee                        Court Claim # (if known): 4
                  should be sent:                                                     Amount of Claim: $5,855.28
                  Portfolio Recovery Associates, LLC                                  Date Claim Filed: 01/29/2018
                  POB 41067
                  Norfolk, VA 23541


                  Phone: (877)829-8298                                                Phone:
                  Last Four Digits of Acct # : 8875                                   Last Four Digits of Acct #: 8875

                  Name and Address where transferee payments                          Seller Information
                  Should be sent (if different from above)                            ONEMAIN CONSUMER LOAN, INC. F/K/A
                  Portfolio Recovery Associates, LLC                                  SPRINGLEAF CONSUMER LOAN, INC.
                  POB 12914                                                           601 NW Second Street
                  Norfolk, VA 23541                                                   Evansville IN 47708

                  Phone: (877)829-8298
                  Last Four Digits of Acct # : 8875




                  I declare under penalty of perjury that the information provided in this notice is true and correct to the best of my
                  knowledge and belief.

                  By: /s/ Patricia Hayag                                                                Date: 10/30/2018
                      --------------------------------------------
                      Transferee/Transferee’s Agent
                  Email: Bankruptcy_Info@portfoliorecovery.com


                 Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571
Case 18-01034   Doc 35   Filed 10/30/18 Entered 10/30/18 12:56:12   Desc Main
                           Document     Page 2 of 2
